DETAILED ACTION

Drawings
The drawings were received on 1/19/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tesinsky (3,948,484) in view of Metcalf et al (US 7,429,035 B2).
Regarding claim 1¸ as seen in figs 1-3, Tesinsky (‘484) discloses an apparatus for positioning an object to an aircraft (It is noted that an object and an aircraft are recited as intended use, therefore, it is only required for the apparatus to be capable of performing the intended use. In this case, the apparatus of Tesinsky is capable of positioning an object adjacent to an aircraft because the apparatus of Tesinsky is portable and could be positioned near and lift the object toward the aircraft.), the apparatus comprising: 
a rotational tray assembly (fig1) including: 

a platform subassembly (defined by a combination of elements 22,24,26,28,34; col.3 lines32-36,42; fig1) pivotally (via an element 20, col.3 lines28-32) coupled to the support subassembly 12,16,18 (fig1) and configured to support the object; and
a drive screw subassembly (defined by a combination of elements 23,36,38,40,42,44,52,56; col.3 line53-col.4 line1) operatively coupled to the platform subassembly (col.3 lines61-62) and the support subassembly to move the platform subassembly relative to the support subassembly (col.3 lines29-31, 59-62), wherein the rotational tray assembly is configured to couple to a lift (col.3 lines21-24, “a typical hydraulic jack”) to position the rotational tray assembly adjacent to the aircraft (As aforementioned, “the aircraft” is recited as the intended use, and it is only required for the apparatus of Tesinsky to be capable of performing the intended use).
However, the support block 12 of Tesinsky is cylindrical and does not have sides. Before the filing date of the instant invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use a support block with sides because Applicant has not disclosed that the support block having sides provides an advantage, is used for a particular purpose, or solves a stated problem. Also, as seen in fig1, Metcalf et al (‘035) teaches that it is known to use a rectangular support block 80 (fig2; col.4 line12) for an object lifting apparatus (fig1). One of ordinary skill in the art would have expected Tesinsky’s support block, and applicant's invention, to perform equally well, and that it would have been prima facie obvious to modify Tesinsky to use a support block with sides because such a modification would have 
Regarding claim 2, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 1. Tesinsky further discloses wherein the platform subassembly includes: a plate 28,34 (col.3 lines39-41) having an upper surface (of an element 28 of the plate 28,34; fig1) for supporting the object and a lower surface (of the element 28 of the plate 28,34; fig1) that is disposed on a side opposite the upper surface (fig1); and at least one support beam 22 (col.3 line32; fig1) disposed adjacent to the lower surface and coupled to the plate 28,34 (fig1, via elements 24,26).
Regarding claim 3, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 2. Tesinsky further discloses wherein the plate 28,34 has a plurality of openings (a combination of openings 35a-35d and a slot on an edge of the element 28; fig1; col.3 lines42-43) formed therethrough for securing the object to the plate 28,34 (col.3 lines43-46).
Regarding claim 6¸ the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 3. Tesinsky further discloses wherein the plurality of openings (the combination of openings 35a-35d and a slot on an edge of the element 28; fig1) includes a slot (the slot on the edge of the element 28; fig1) for receiving at least one strap (it is noted that at least one strap is recited as an intended use, therefore, it is only required for the slot to be capable of performing the recited intended use) for securing the object to the plate 28,34. However, Tesinsky does not explicitly disclose a use of a plurality of the slots. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04 VI.B.  
Regarding claim 7, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 2. Tesinsky further discloses wherein the at least one support beam 22 has 
Regarding claim 9, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 7. Tesinsky further discloses wherein the intermediate section of the at least one support beam 22 is pivotally (via the element 20) coupled to at least one of the first end portion of the first support plate 16 and the second end portion of the second support plate 18.
Regarding claim 10, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 7. Tesinsky further discloses wherein the drive screw subassembly is coupled to at least one of the first support plate 16 and the second support plate 18 (via elements 38 and 46; fig1), and wherein the drive screw subassembly is coupled to the first end (the end near the element 24) of the at least one support beam 22.  
Regarding claim 11, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 10. Tesinsky further discloses wherein the drive screw subassembly includes: a threaded rod 36 (col.3 lines53-54) having an intermediate rod section (a middle section between two ends of the threaded rod 36) that is disposed between a first rod end section (an open end section opposite to an element 42, fig3) and a second rod end section (an end section near an element 40, fig3); a first block 23 (col.3 lines52-53) disposed about the first rod end section (fig1) and coupled to the first end section of the at least one support beam 22; and a second block 38,52,56 (col.3 line57-col.4 line1) spaced apart from the first block 23 and disposed about the intermediate rod section (figs1,3), wherein the second block 38,52,56 is coupled to at least one of the first support plate 16 and the second support plate 18 of the support subassembly (fig1).
Regarding claim 12, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 11. Tesinsky further discloses wherein the first block 23 has a first block 
Regarding claim 13, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 12. Tesinsky further discloses wherein the intermediate section of the at least one support beam 22 is pivotally (via the element 20; col.3 lines29-31) coupled to at least one of the first end portion of the first support plate 16 (fig1) and the second end portion of the second support plate 18 about a pivot point axis (an axis along the element 20), and wherein rotating the threaded rod 36 about the longitudinal axis rotates the platform subassembly about the pivot point axis (col.3 lines29-34, 59-62).
Regarding claim 14, the combination of Tesinsky and Metcalf et al teaches the apparatus of claim 12. Tesinsky further discloses wherein the drive screw subassembly further includes a manual drive element 42,44 (col.3 lines56-57) coupled to the second rod end section (fig3) and configured to be manually moved to rotate the threaded rod 36 about the longitudinal axis (col.3 lines21-24).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tesinsky (3,948,484) and Metcalf et al (US 7,429,035 B2) in further view of Johnsen (2,838,278)
Regarding claim 4, Tesinsky and Metcalf et al teaches the apparatus of claim 3, however, does not teach a use of at least one clamp with at least one positive feature being one of a threaded post and a fastener. Johnsen (‘278) teaches a use of at least one clamp 31,35 (figs1,4-5; col.2 lines46,62-63) that is configured to engage an object (col.3 lines37-44) and that has at least one positive feature 33 (“bolts 33”, col.2 line49) for disposing through at least one of a plurality of openings 30 (col.2 lines51-52) for securing the object to a plate 25 (col.3 lines37-44), wherein the at least one positive feature is a fastener (“bolts 33” col.2 line49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tesinsky and Metcalf et al to use at least one clamp, as further taught by Johnsen, for the purpose of providing additional holding mechanism. 
Regarding claim 5, Tesinsky and Metcalf et al teaches the apparatus of claim 3, however, does not teach a use of at least one index plate having at least one positive feature being one of a threaded post and a fastener. Johnsen (‘278) teaches a use of at least one index plate 31 (col.2 line45) that has at least one positive feature 33 (“bolts 33”; col.2 line49) for disposing through at least one of a plurality of openings 30 (col.2 lines51-52) and that is configured to interface with an object (via an element 35, col.2 lines63-64; col.3 lines37-41) to limit movement of the object relative to a plate 25 (via an element 35, col.2 lines63-64; col.3 lines37-41) when a platform subassembly 24 moves relative to a support subassembly 14,21,22 (col.3 lines37-41; It is noted that the platform subassembly 24 moves relative to the support subassembly 14,21,22 by providing the adjustment of side tilt of the platform subassembly 24 via the drive screw subassembly 23; col.2 lines23-27, 37-39), wherein the positive feature is a fastener (“bolts 33” col.2 line49). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tesinsky and Metcalf et al to use at least one index plate, as further taught by Johnsen, for the purpose of providing additional holding mechanism.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tesinsky (3,948,484) and Metcalf et al (US 7,429,035 B2) in further view of Rothery (2,214,440).
Regarding claim 16, Tesinsky and Metcalf et al teaches the apparatus of claim 1, however does not explicitly disclose a use of a support structure coupled to the support block and configured to couple to the lift. Rothery (‘440) teaches a use of a removable support structure 8 (figs1-2, pg1 right col. lines20-25) having a first section (an upper end portion of the removable support structure 8; fig1) coupled to an object supporting section 5 (pg1 right col. line46; Note that an object supporting section 5 is interpreted as equivalent to a support subassembly) and a second section (a lower end portion of the removable support structure 8; fig1) configured to couple to a lift 2,3,4 (pg1 left col. lines20-22; pg1 right col. lines15-16). Rothery teaches that the lift when supporting a load tends to collapse but providing the removable support structure 8 around a ram (of the lift) at its extended position (fig1) can provide support and stops which prevent unwanted collapse or downward movement of the ram of the lift (pg1 left col. line55-pg1 right col. line2; pg1 right col. lines20-25; pg2 left col. line14- pg2 right col. line3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tesinsky and Metcalf et al teaches to use a removable support structure, as taught by Rothery, for the purpose of providing support and stops which prevent unwanted collapse or downward movement of a ram of a lift when the ram is in its extended position supporting a load (pg1 left col. line55-pg1 right col. line2; pg1 right col. lines20-25; pg2 left col. line14- pg2 right col. line3). 
Regarding claim 17, the combination of Tesinsky, Metcalf et al, and Rothery teaches the apparatus of claim 16, wherein the support structure 8 (Rothery) is removably coupled (pg1 left col. lines20-21; Rothery) to the support block 12 (Tesinsky).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of the claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of claim 15 not found was a use of a clearance relief formed in the support block; in combination with the limitations set forth in claim 15 and all of its preceding claims of the instant invention. None of the cited prior arts teaches or renders obvious the allowable subject matter of the instant invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAHEE HONG/Examiner, Art Unit 3723                                                                                                               

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723